DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Response to Election / Restriction
Applicants have elected Species 1 (Figs. 2-7) that encompasses Claims 1-10 without traverse in Applicants’ Response to Election / Restriction filed on August 2, 2021 (p. 1 of Applicants’ reply, first full paragraph).  In response to Applicants’ election described above, Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected in invention, there being no allowable generic or linking claim.  Applicants’ election is made FINAL.  

Status of the Claims
Claims 1-20 are pending with Claims 11-20 being withdrawn from consideration as described above, leaving Claims 1-10 for examination on the merits in the U.S. non-provisional application.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			first key groove (Claim 8, line 1, p. 8, lines 10-12 and p. 16, lines 21-25)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 8
	The phrase “the first key groove is defined at a portion of the main frame vertically above the frame end plate and the frame side wall” (Claim 8, lines 1 and 2) makes the claim indefinite in that the specification describes that the first key groove as being “not shown” (p. 8, lines 10-12 and p. 16, lines 21-25) and the element located directly vertically above the frame end plate (232) and the frame side wall (231) as shown in Fig. 1 is merely empty space designated as second space (V2).  Thus, with this recited arrangement it is not understood how a first key (154, Fig. 2) of the Oldham ring (150) located between an upper surface of the orbiting scroll (240) and a lower surface of main frame (230) can be subsequently inserted into a first key groove of the main frame (230) that cannot exist in the empty space designated as second space (V2).  One way to obviate this rejection is to further amend Claim 8 to recite:
		
	“the first key groove is defined in a lower surface of [[facing the orbiting scroll [[

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0053759 (Choi et al.; published on February 25, 2016) (CHOI) in view of US2017/0067466 (Oh et al.; published on March 9, 2017) (OH).  
	In reference to Claim 1, CHOI teaches:  
			A scroll compressor (title, Abstract, ¶ 0017, line 1, Figs. 1-7), comprising: 
				a drive motor (motor 2, ¶ 0017, lines 2 and 3);  
				5a rotary shaft (rotational shaft 5, ¶ 0026, line 2) coupled to the drive motor (2, Fig. 1) and configured to be rotated by the drive motor (2); 
				a main frame (31, ¶ 0021, line 1) that extends along the rotary shaft (5) and that is disposed vertically below the drive motor (2, the vertical relationship of the drive motor/main frame is best seen in Fig. 1); 
				a fixed scroll (fixed scroll 32, ¶ 0021, line 4) that extends along the rotary shaft (5) and that is disposed vertically below the main frame (31, vertical relationship of the main frame/fixed scroll is best seen in Fig. 1);  
				10an orbiting scroll (orbiting scroll 33, ¶ 0021, lines 6 and 7) that is disposed between the main frame (31) and the fixed scroll (32), that receives the rotary shaft (5), and that is eccentrically coupled (¶ 0021, lines 6-8) to the rotary shaft (5), the orbiting scroll (33) being configured to, based on engaging with the fixed scroll (32, Fig. 4), perform an orbital movement (¶ 0021, lines 9-11) relative to the fixed scroll (32) to thereby define a compression chamber (compression chambers S1, ¶ 0037) with the fixed scroll (32); and 
				an Oldham's ring (Oldham ring 35, ¶ 0034, lines 1 and 2, Figs. 1-3) coupled to each of the main frame (31) and the orbiting scroll (33) and 15configured to restrict rotation of the orbiting scroll (33, ¶ 0039, lines 1-4) relative to the fixed scroll (32, ¶ 0006, lines 1-5), 
				wherein the Oldham's ring (35, Figs. 2 and 3) comprises:
					a ring body that has a ring shape (implied by the element name “Oldham ring” (¶ 0034) and also shown to be a ring shape in dashed line representation as shown in Fig. 3 associated with reference numeral 35) that includes a first key (key 351 fits with groove 335 in the orbiting scroll 33, ¶ 0034) and a second key (shown as a rectangular shape in dashed line representation at the left and right opposing portions of Fig. 3 that are not explicitly labeled but are the opposing second keys that are respectively coupled to the main frame 31).  
CHOI does not teach/is silent about the ring body comprising a first fixing boss of the first key and a second fixing boss of the second key and features associated therewith.  
OH teaches a scroll compressor (title, Abstract, ¶ 0033, line 1, Figs. 3-15) that includes an Oldham ring (Oldham ring 170, ¶ 0046, lines 1 and 2 and Abstract, lines 8-11) that contains					
				the ring body (ring portion 171, ¶ 0056, line 1, Figs. 7 and 8) comprising a first fixing boss (similarly formed like fixed protrusion 171a as shown in Fig. 8 but is the corresponding fixed protrusion associated with the first key portion 176; this is the Oldham ring construction method of Fig. 8, ¶ 0057, lines 1 and 2 and ¶ 0058) that protrudes from a first side (bottom side B, Examiner’s ANNOTATED Fig. 7 of OH) of the ring body (171) and a second fixing boss (fixing protrusion 171a, ¶ 0058, line 3, Fig. 8) that protrudes from a second side (top side A, Examiner’s ANNOTATED Fig. 7 of OH) of the ring body (171), 
				20a first key (first key portion 176, ¶ 0052, lines 1 and 2, Fig. 7) that receives the first fixing boss (similarly formed like fixed protrusion 171a as shown in Fig. 8 but is the corresponding protrusion for first key portion 176; this is the Oldham ring construction method of Fig. 8, ¶ 0057, lines 1 and 2 and ¶ 0058) and that is configured to couple to the main frame (main frame 130, ¶ 0052, lines 1-4, Fig. 3), the first key (176) comprising a first thrust surface (corresponding stepped thrust surfaces can be formed on top side A and bottom side B, ¶ 0050, lines 13-21) stepped toward the first side (bottom side B) of the ring body (171), and 
				a second key (178, Figs. 7 and 8) that receives the second fixing boss (fixed protrusion 171a as shown in Fig. 8, ¶ 0058, lines 283) and that is configured to couple to the orbiting scroll (at top side A and is configured to couple to the orbiting scroll 150, ¶ 0052, lines 1-4, Fig. 3), the second key (175 as associated with 178 as shown in Fig. 8) comprising a second thrust surface (172, Fig. 8; corresponding stepped thrust surfaces can be formed on top side A and bottom side B, ¶ 0050, lines 13-21) stepped 25toward the second side (top side A) of the ring body (171, ¶ 0058).  

    PNG
    media_image1.png
    373
    501
    media_image1.png
    Greyscale


Examiner’s ANNOTATED Fig. 7 of OH

	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to have an Oldham ring comprising a first fixing boss of the first key and a second fixing boss of the second key and features associated therewith as described above and incorporate this particular Oldham ring arrangement to replace the Oldham ring in CHOI’s scroll compressor for the benefits of having an alternative construction of an Oldham ring that is still effective to prevent rotation of the orbiting scroll during operation of the scroll compressor and which improves the reliability of the Oldham ring component by preventing the Oldham ring component from being worn out as expressly described by OH (¶ 0009, Abstract, lines 9-11, and ¶ 0045, last five (5) lines, ¶ 0056, last four (4) lines).  
	In reference to Claims 2 and 3, CHOI does not teach a first fixing groove of the first key and a second fixing groove of the second key and features associate therewith.  OH teaches a scroll compressor (title, Abstract, ¶ 0033, line 1, Figs. 3-15) that includes an Oldham ring (Oldham ring 170, ¶ 0046, lines 1 and 2 and Abstract) where the first key (176) defines a first fixing groove that receives the first fixing boss (same kind of groove/boss arrangement as shown in Fig. 8 for the second key which is described below, ¶ 0057, lines 1-5), and wherein the second key (175 associated with 178 as shown in Fig. 8) defines a second fixing groove (fixed hole 175a, ¶ 0058, line 5, Fig. 8) that receives the second fixing 30boss (fixed protrusion 171a, ¶ 0058, line 3, Fig. 8) (Claim 2) and the grooves (fixed hole 175a, ¶ 0058, see this disposition in Fig. 8 for the second key portion and the fixed hole for corresponding first key portion would be similarly formed like the second key portion, ¶s 0057 and 0058) extend along a radial direction of the ring body (claim 3, lines 4-9 and Figs. 7 and 8).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to have the first key defining a first fixing groove that receives the first fixing boss and the second key defining a second fixing groove that receives the second fixing 30boss and the grooves extend along a radial direction of the ring body as taught by OH and incorporate this particular Oldham ring arrangement to replace the Oldham ring in CHOI’s scroll compressor for the benefits of having an alternative robust construction of an Oldham ring that is still effective to prevent rotation of the orbiting scroll during operation of the scroll compressor, improves the reliability of the Oldham ring component by preventing the Oldham ring component from being worn out, and also reduces the weight of the Oldham ring as expressly described by OH (¶ 0009, Abstract, lines 9-11, and ¶ 0045, last five (5) lines, ¶ 0056, last four (4) lines).  
	In reference to Claim 4, while CHOI teaches a first key and a second key of the Oldham ring as described above, CHOI is silent about a first thrust surface associated with the first key and a second thrust surface associated with the second key.  OH teaches a scroll compressor (title, Abstract, ¶ 0033, line 1, Figs. 3-15) that includes an Oldham ring (Oldham ring 170, ¶ 0046, lines 1 and 2 and Abstract) where the first key (176) and the second key (178) each contain a thrust surface.  The first thrust surface (other 172 associated with the first key 176 correspondingly formed similar to the second thrust surface 172 as shown in the magnified view of Fig. 8 associated with second key 178, ¶ 0050, lines 15-21) is disposed at a lower portion of the first key (first key 176 couples to the main frame 130) that faces the first side (bottom side B) of the ring body (of 170, Fig. 7), and the second thrust surface (172, Figs. 7 and 8) is disposed at an upper portion of the second key (175 is associated with 178, that couples to the orbiting scroll 150, best seen in Fig. 8) that faces the second side (bottom side A) of the ring body (of 170, Fig. 7).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a first thrust surface associated with the first key and a second thrust surface associated with the second key and features associated therewith as taught by OH and incorporate Oldham ring arrangement to replace the Oldham ring arrangement in CHOI’s scroll compressor for the benefits of having an alternative robust construction of an Oldham ring that is still effective to prevent rotation of the orbiting scroll during operation of the scroll compressor, improves the reliability of the Oldham ring component by preventing the Oldham ring component from being worn out, and also contributes to weight reduction of the Oldham ring as expressly described by OH (¶ 0009, Abstract, lines 9-11, and ¶ 0045, last five (5) lines, ¶ 0056, last four (4) lines).  
	In reference to Claim 5, while CHOI teaches a first key and a second key of the Oldham ring as described above, CHOI is silent about a first thrust surface associated with the first key and a second thrust surface associated with the second key.  OH teaches a scroll compressor (title, Abstract, ¶ 0033, line 1, Figs. 3-15) that includes an Oldham ring (Oldham ring 170, ¶ 0046, lines 1 and 2 and Abstract) where the first key (176) and the second key (178) each have a thrust surface.  The first thrust surface (other 172 associated with the first key 176 correspondingly formed similar to the second thrust surface 172 as shown in the magnified view of Fig. 8 associated with second key 178, ¶ 0050, lines 15-21) extends in a direction orthogonal to a side surface of the first key (176), and wherein the second thrust surface (172, Fig. 8) extends in a direction orthogonal to a side surface of the second key (of 178, and 175 is associated with 178 and this orthogonal relationship is best seen in Fig. 8 associated with second key 178 that is also applicable to the first thrust surface of the first key 176, ¶ 0050, lines 15-21).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a first thrust surface that extends in a direction orthogonal to a side surface of the first key and that the second thrust surface extends in a direction orthogonal to a side surface of the second key as taught by OH and incorporate Oldham ring arrangement to replace the Oldham ring in CHOI’s scroll compressor for the benefits of having an alternative robust construction of an Oldham ring that is still effective to prevent rotation of the orbiting scroll during operation of the scroll compressor, improves the reliability of the Oldham ring component by preventing the Oldham ring component from being worn out, and also contributes to weight reduction of the Oldham ring as expressly described by OH (¶ 0009, Abstract, lines 9-11, and ¶ 0045, last five (5) lines, ¶ 0056, last four (4) lines).  
	In reference to Claim 6, CHOI further teaches that the orbiting scroll (33, Fig. 2) defines a second key groove (335, Figs. 2 and 3) configured to receive the second 20key, the second key being configured to insert to the second key groove (351, Fig. 2) in the radial direction of the ring body (body of 35; 351 has a radial component and the 335 is inserted in to 335 so as to at least partially conform to 335 in this radial direction of the ring body of 35, Fig. 2).  CHOI does not teach a first key groove of the main frame configured to receive the first key.  OH teaches a scroll compressor (title, Abstract, ¶ 0033, line 1, Figs. 3-15) that includes an Oldham ring (Oldham ring 170, ¶ 0046, lines 1 and 2 and Abstract) and a main frame (130) that defines a first key groove (key groove 135, ¶ 0052, line 2, Fig. 3) configured to receive the first key (176), the first key being configured to insert to the first key groove in a radial direction of the ring body (¶ 0052, lines 1-4).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a main frame that defines a first key groove configured to receive the first key, the first key being configured to insert to the first key groove in a radial direction of the ring body as taught by OH and incorporate this particular Oldham ring arrangement to replace the Oldham ring in CHOI’s scroll compressor for the benefit of having an alternative construction of an Oldham ring that allows the Oldham ring to effectively connect with other structures of the scroll compressor that contributes to the Oldham ring preventing rotation of the orbiting scroll during operation of the scroll compressor, improves the reliability of the Oldham ring component by preventing the Oldham ring component from being worn out, and also reduces the weight of the Oldham ring as expressly described by OH (¶ 0009, Abstract, lines 9-11, and ¶ 0045, last five (5) lines, ¶ 0056, last four (4) lines).  
	In reference to Claim 7, CHOI further teaches that 
			the main frame (31, Fig. 1) comprises: 
				a frame end plate (structure crossed by the lead line of reference numeral 331 in Fig. 2) comprising a frame bearing section disposed at a center region of the 25frame end plate (the portion of 31 crossed by the lead line of reference numeral 556 in Fig. 1), the rotary shaft (5) passing through the frame end plate (structure crossed by the lead line of reference numeral 331 in Fig. 2); and 
				a frame side wall (portion of 31 at the end of the lead line of reference numeral 31 in Fig. 1) that protrudes downward from an outer circumference of the frame end plate (the portion of 31 crossed by the lead line of reference numeral 556 in Fig. 1), 
			wherein the fixed scroll (32) comprises: 
				a fixed scroll end plate (disk 321, ¶ 0023, line 1),
				30a fixed wrap (322, ¶ 0023, lines 1 and 2) that protrudes from an upper surface of the fixed scroll end plate (disk 321, ¶ 0023, lines 1 and 2, Fig. 2), and 27Attorney Docket No.: 44118-0060001 Client Ref: LEP190059US; LGE Ref: 19ACL057US01 
				a fixed scroll side wall (structure of 32 disposed at the end of the lead line of 32 in Fig. 2) that protrudes upward from an outer circumference of the fixed scroll end plate (321, as shown in Fig. 1), and 
			wherein the orbiting scroll (33) comprises: 
				an orbiting scroll end plate (331, ¶ 0027, lines 1-5) comprising a rotary shaft coupler (portion of 33 adjacent the rotary shaft 5 that is the structure crossed by the lead line of reference numeral 53 in Fig. 1), the rotary shaft (5) 5being inserted into and eccentrically coupled to rotary shaft coupler (¶ 0027), and 				an orbiting wrap (orbiting wrap 332, ¶ 0023, lines 1 and 2, Fig. 2) that protrudes from the orbiting scroll end plate (disk 331, ¶ 0027, lines 1 and 2) and that is configured to engage with the fixed wrap (322) to thereby define the compression chamber (S1, ¶ 0027, lines 4 and 5).  
	In reference to Claim 8, as best understood in relation to the 35 U.S.C. 112 issue described above, CHOI teaches that the second key groove (335, Figs. 2 and 3) is defined at an outer circumference of the orbiting scroll end plate (orbital scroll disk 331, ¶ 0034).  CHOI is silent about the first key groove being defined in the main frame.  OH teaches a scroll compressor (title, Abstract, ¶ 0033, line 1, Figs. 3-15) that includes an Oldham ring (Oldham ring 170, ¶ 0046, lines 1 and 2 and Abstract) and a main frame (130) that defines a first key groove (key groove 135, ¶ 0052, line 2, Fig. 3) at a 10portion of the main frame (main frame 130, ¶ 0036, line 1, Fig. 1) vertically above the frame end plate (structure at the end of the lead line of reference numeral 130 in Fig. 3) and the frame side wall (crossed by the lead line of reference numeral 153 as shown in Fig. 3; the groove is positioned above a lower portion of the side wall and above the lower surface of the main frame 130 as shown in Fig. 3).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first key groove at a 10portion of the main frame vertically above the frame end plate and the frame side wall as taught by OH and incorporate this Oldham ring arrangement to replace the Oldham ring arrangement in CHOI’s scroll compressor for the benefit of having a location to fit the second key in to the main frame to fixedly secure the Oldham ring so that the Oldham ring can operatively function to prevent a rotational movement of the orbiting scroll during operation of the scroll compressor as expressly described by OH (¶ 0009).   
	In reference to Claim 9, CHOI further teaches that the ring body is made of a first material (35 is formed from a particular material, cross-hatched pattern of 170 in Fig. 3 of CHOI).  CHOI does not explicitly teach that 15the first key and the second key are made of a second material different from the first material.  OH teaches a scroll compressor (title, Abstract, ¶ 0033, line 1, Figs. 3-15) that includes an Oldham ring (Oldham ring 170, ¶ 0046, lines 1 and 2 and Abstract) where the ring body (171, Figs. 7 and 8) is made of a first material (aluminum, ¶ 0056, lines 1 and 2) and the first key and the second key of the Oldham ring (170) are made of a second material (cast iron, ¶ 0056, lines 3-5) different from the first material (ring body formed of aluminum).   
	It would be obvious to the PHOSITA before the effective filing date of the invention to have the ring body made of a first material and the first and second keys of the Oldham ring formed of a material different than the first material as taught by OH and incorporate this Oldham ring arrangement to replace the Oldham ring arrangement in CHOI’s scroll compressor for the benefits of having an alternative construction of an Oldham ring that is still effective to prevent rotation of the orbiting scroll during operation of the scroll compressor and that improves the reliability of the Oldham ring component by preventing the Oldham ring component from being worn out as expressly described by OH (¶ 0009, Abstract, lines 9-11, and ¶ 0045, last five (5) lines, ¶ 0056, last four (4) lines).  
	In reference to Claim 10, CHOI does not explicitly teach that the orbiting scroll and the Oldham ring are formed of different materials.  20OH, however, teaches a scroll compressor (title, Abstract, ¶ 0033, line 1, Figs. 3-15) that includes an Oldham ring (Oldham ring 170, ¶ 0046, lines 1 and 2 and Abstract) where the ring body (171, Figs. 7 and 8) is made of a first material (aluminum, ¶ 0056, lines 1 and 2) and that the orbiting scroll (150, Fig. 3) is also made of the first material (¶ 0056, especially lines 8-11).   
	It would be obvious to the PHOSITA before the effective filing date of the invention to have the orbiting scroll and ring body of the Oldham ring being formed of the same first material by OH and incorporate this particular Oldham ring arrangement to replace the Oldham ring in CHOI’s scroll compressor for the benefit of having an alternative construction of an Oldham ring that is still effective to prevent rotation of the orbiting scroll during operation of the scroll compressor, improves the reliability of the Oldham ring component by preventing the Oldham ring component from being worn out, and also reduces the weight of the Oldham ring as expressly described by OH (¶ 0009, Abstract, lines 9-11, and ¶ 0045, last five (5) lines, ¶ 0056, last four (4) lines).  
Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited references of US2018/0073507 (i.e., also is a prior disclosure of Yongkyu CHOI who is also one of the inventors of the instant application), US5152682, US6106252, US10400770, US7661938, US7014438, US5275543, US8241022, and US2020/0263544 each show elements and features of the state of the art prior to and/or after the filing date of Applicants’ disclosure.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday October 28, 2021

/Mary Davis/Primary Examiner, Art Unit 3746